United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SAFETY AGENCY,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2079
Issued: July 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 10, 2010 appellant, through counsel, filed a timely appeal from a June 28,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
reduction of her wage-loss benefits based on her actual earnings. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s actual earnings as
modified transportation screener fairly and reasonably represented her wage-earning capacity as
of December 7, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 3, 2004 appellant, then a 41-year-old transportation security screener, filed a
traumatic injury claim alleging injury to her left knee that day when a bag fell on her knee as she
was loading it to be screened. OWCP accepted the claim for a left knee contusion, sprain torn
medial meniscus and authorized left knee arthroscopic surgery, which occurred on
December 20, 2006. It accepted appellant’s claims for recurrences of disability beginning
January 7, 2008 and June 20, 2009.2
On October 6, 2009 the employing establishment offered appellant a revised limited-duty
job beginning that day as a modified transportation security screener based on the restrictions
noted by her physician. The physical limitations included intermittent lifting of up to 15 pounds;
continuous sitting for up to eight hours, no squatting or kneeling, intermittent walking and
standing for up to three hours; intermittent bending, pushing, pulling, repetitive movement and
operating a vehicle, reaching over shoulder; and intermittent climbing stairs and grasping, for up
to eight hours. The full-time annual wages were $36,446.00 and the offer was effective
October 6, 2009. Appellant accepted the offer on October 7, 2009 and returned to work that day.
An October 6, 2009 report from Dr. S.G. Elias, a treating physician specializing in
orthopedic surgery, provided work restrictions of no pushing, pulling, lifting and carrying more
than 15 pounds and no climbing or squatting.
By decision dated December 7, 2009, OWCP determined that appellant’s actual earnings
as a modified transportation screener fairly and reasonably represented her wage-earning
capacity. It noted that she worked in the position for more than 60 days and found the position
was suitable. OWCP found that appellant’s weekly pay rate as of November 6, 2006, the date
disability began, was $668.12. The current weekly pay rate for her job and step when injured
was $777.57. Appellant’s weekly pay rate for her current position was $805.76. OWCP found
she had zero percent loss of wage-earning capacity as her current weekly pay rate exceeded the
current pay of the job she held when injured.
In a letter dated December 21, 2009, appellant’s counsel requested a telephonic hearing
before OWCP’s hearing representative, which was held on March 23, 2010. At the hearing,
appellant testified that she was doing her regular work, but with accommodations for her
restrictions.
By decision dated June 28, 2010, OWCP’s hearing representative affirmed the
December 7, 2009 loss of wage-earning capacity decision.

2

Appellant filed claims for wage loss for the period September 13 to 26 and September 27 to October 5, 2009,
which OWCP denied by decision dated November 25, 2009. By letter dated November 28, 2009, appellant’s
counsel requested a telephonic hearing before OWCP’s hearing representative. As OWCP’s hearing representative
has not issued a final decision on this wage-loss issue, the Board has no jurisdiction to review it for the first time on
appeal. 20 C.F.R. § 501.2(c)(2); see Annette Louise, 54 ECAB 783 (2003).

2

LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in benefits.3 Under section 8115(a) of FECA, wage-earning capacity is determined by
the actual wages received by an employee if such earnings fairly and reasonably represent her
wage-earning capacity.4 Generally, wages actually earned are the best measure of a wageearning capacity and, in the absence of evidence showing that they do not fairly and reasonably
represent the injured employee’s wage-earning capacity, will be accepted as such measure.5
When an employee cannot return to the date-of-injury job because of disability due to
work-related injury or disease, but does return to alternative employment with an actual wage
loss, OWCP must determine whether the earnings in the alternative employment fairly and
reasonably represent the employee’s wage-earning capacity.6 The procedure manual notes that
reemployment may not be suitable if the job is part time, seasonal or of a temporary nature.7
After the employee has worked for 60 days, OWCP will determine whether her actual earnings
represent her wage-earning capacity.8 In so doing, OWCP will apply the Shadrick formula in
determining the claimant’s monetary entitlement.9
ANALYSIS
OWCP accepted that on August 3, 2004 appellant sustained left knee contusion, sprain
torn medical meniscus due to performing her work duties on that date and authorized left knee
arthroscopic surgery, which occurred on December 20, 2006. In a December 7, 2009 decision, it
determined that her actual wages as a modified transportation security screener fairly and
reasonably reflected her wage-earning capacity. OWCP found appellant had no loss of wageearning capacity as her actual earnings exceed the date-of-injury current pay rate. By decision
dated June 28, 2010, its hearing representative affirmed the December 7, 2009 decision.
In reaching its determination of appellant’s wage-earning capacity, OWCP properly
found that she had received actual earnings as a modified transportation security screener for at
least 60 days. Appellant had worked in the position since October 7, 2009 before OWCP issued
3

A.W., 59 ECAB 593 (2008); Connie L. Potratz-Watson, 56 ECAB 320 (2005).

4

M.A., 59 ECAB 624 (2008); Sherman Preston, 56 ECAB 607 (2005). See 5 U.S.C. § 8115(a).

5

S.B., 59 ECAB 482 (2008); Lottie M. Williams, 56 ECAB 302 (2005).

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (October 2009).
7

Id. See K.S., Docket No. 08-2105, issued February 11, 2009; Connie L. Potratz-Watson, supra note 3.

8

K.S., supra note 7.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (October 2009). See also Albert C. Shadrick, 5 ECAB 376 (1953). This has been codified by
regulation at 20 C.F.R. § 10.403.

3

its December 7, 2009 decision.10 According to the evidence of record, the job offer was in
accordance with the restrictions provided by her attending physician. The evidence of record
also confirms that OWCP took the appropriate steps to obtain appellant’s pay rate information
from the employing establishment before issuing the decision on whether the modified
transportation security screener, with wages of $805.76 per week, represented her wage-earning
capacity. OWCP compared appellant’s actual earnings as a modified transportation security
screener with the wages she was receiving as of November 6, 2006, the date disability began. As
appellant’s actual earnings met or exceeded those she earned at the time of her recurrence, it
properly reduced her wage-loss compensation to zero.
OWCP also properly found that appellant’s actual wages as transportation security
screener fairly and reasonably represented her wage-earning capacity. The record does not
establish that the modified transportation security screener position constitutes sporadic, parttime, seasonal or temporary work. Moreover, the record does not reveal that the position is a
makeshift position designed for appellant’s particular needs.11 There was no evidence that
appellant’s wages did not fairly and reasonably represent her wage-earning capacity.
As noted, generally wages earned are the best measure of wage-earning capacity. The
evidence of record supports OWCP’s finding that actual earnings in this case fairly and
reasonably represented wage-earning capacity pursuant to 5 U.S.C. § 8115.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s actual earnings as a
modified transportation screener fairly and reasonably represented her wage-earning capacity as
of December 7, 2009.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Capacity, Chapter 2.814.7(c) (October 2009).
11

Determining Wage-Earning

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1), (2) (October 2009),

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 28, 2010 be affirmed.
Issued: July 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

